Exhibit 10.1
REGISTRATION RIGHTS AGREEMENT
REGISTERED EXCHANGE OFFER
AMERISTAR CASINOS, INC.

 



--------------------------------------------------------------------------------



 



$800,000,000 7.50% Senior Notes due 2021
REGISTRATION RIGHTS AGREEMENT
April 14, 2011
Wells Fargo Securities, LLC
Deutsche Bank Securities Inc.
Merrill Lynch, Pierce, Fenner & Smith Incorporated
J.P. Morgan Securities LLC
Credit Agricole Securities (USA) Inc.
As Representatives of the Initial Purchasers
c/o Wells Fargo Securities, LLC
301 South College Street, 6th Floor
Charlotte, NC 28202
Ladies and Gentlemen:
          Ameristar Casinos, Inc., a Nevada corporation (the “Issuer”) proposes
to issue and sell to the initial purchasers (the “Initial Purchasers”), for whom
Wells Fargo Securities, LLC, Deutsche Bank Securities Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated, J.P. Morgan Securities LLC and Credit
Agricole Securities (USA) Inc. are acting as representatives (the
“Representatives”), $800,000,000 aggregate principal amount of its 7.50% Senior
Notes due 2021 (the “Notes”) upon the terms set forth in the purchase agreement
among the Issuer, the Guarantors named therein and the Initial Purchasers, dated
March 31, 2011 (the “Purchase Agreement”), relating to the initial placement
(the “Initial Placement”) of the Notes. As of the date hereof, the Issuer’s
obligations under the Notes will be guaranteed (the “Guarantees”) by each of the
guarantors listed on the signature pages to the Purchase Agreement
(collectively, the “Guarantors”). References herein to the “Securities” refer to
the Notes and the Guarantees, collectively. To induce the Initial Purchasers to
enter into the Purchase Agreement and to satisfy a condition to your obligations
thereunder, the Issuer and the Guarantors jointly and severally agree with you,
as the Representatives, for their benefit and the benefit of the holders from
time to time of the Securities and the New Securities (including the Initial
Purchasers) (each a “Holder” and, collectively, the “Holders”), as follows:
          1. Definitions. Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

2



--------------------------------------------------------------------------------



 



     “Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
     “Affiliate” shall have the meaning specified in Rule 405 under the Act and
the term “controlling” shall have a meaning correlative thereto.
     “Agreement” shall mean this Registration Rights Agreement, as the same may
be amended from time to time in accordance with the terms hereof.
     “Broker-Dealer” shall mean any broker or dealer registered as such under
the Exchange Act.
     “Business Day” shall mean a day other than a Saturday, a Sunday or a legal
holiday or day on which commercial banking institutions or trust companies are
authorized or required by law to close in New York City.
     “Closing Date” shall mean the date of the first issuance of the Securities.
     “Commission” shall mean the Securities and Exchange Commission.
     “Deferral Period” shall have the meaning set forth in Section 4(k)(ii)
hereof.
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder.
     “Exchange Offer Registration Period” shall mean the period of 180 days
following the consummation of the Registered Exchange Offer, exclusive of any
period during which any stop order shall be in effect suspending the
effectiveness of the Exchange Offer Registration Statement.
     “Exchange Offer Registration Statement” shall mean a registration statement
of the Issuer and the Guarantors on an appropriate form under the Act with
respect to the Registered Exchange Offer, all amendments and supplements to such
registration statement, including post-effective amendments thereto, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
     “Exchanging Dealer” shall mean any Holder (which may include any Initial
Purchaser) that is a Broker-Dealer and elects to exchange for New Securities any
Securities that it acquired for its own account as a result of market-making
activities or other trading activities (but not directly from the Issuer or any
Affiliate of the Issuer) for New Securities.

3



--------------------------------------------------------------------------------



 



     “Final Memorandum” shall mean the final offering memorandum, dated
March 31, 2011, relating to the Securities, and including any and all exhibits
thereto and any information incorporated by reference therein as of such date.
     “FINRA Rules” shall mean the Conduct Rules and the By-laws of the Financial
Industry Regulatory Authority.
     “Guarantee” shall have the meaning set forth in the preamble hereto.
     “Guarantors” shall have the meaning set forth in the preamble hereto.
     “Holder” shall have the meaning set forth in the preamble hereto.
     “Indenture” shall mean that certain Indenture, dated as of April 14, 2011,
among the Issuer, the Guarantors and Wilmington Trust FSB, as trustee, as the
same may be amended from time to time in accordance with the terms thereof.
     “Initial Placement” shall have the meaning set forth in the preamble
hereto.
     “Initial Purchaser” shall have the meaning set forth in the preamble
hereto.
     “Losses” shall have the meaning set forth in Section 6(d) hereof.
     “Majority Holders” shall mean, on any date, Holders of a majority of the
aggregate principal amount of Securities and New Securities registered under a
Registration Statement.
     “Managing Underwriter” shall mean the investment banker or investment
bankers and manager or managers who administer an underwritten offering, if any,
under a Registration Statement.
     “New Securities” shall mean debt securities of the Issuer and Guarantees by
the Guarantors, in each case identical in all material respects to the
Securities (except that the transfer restrictions shall be modified or
eliminated, as appropriate, and there will be no provision relating to
Registration Default Damages) to be issued under the New Securities Indenture.
     “New Securities Indenture” shall mean the Indenture or an indenture among
the Issuer, the Guarantors and the New Securities Trustee, identical in all
material respects to the Indenture (except that (i) the New Securities shall
contain no restrictive legend thereon nor provision relating to Registration
Default Damages, (ii) interest thereon shall accrue from the last date on which
interest was paid on such Notes or, if no such interest has been paid, from the
Closing Date and (iii) the New Securities shall be entitled to the benefits of
the Indenture or a trust indenture which is identical in all material respects
to the Indenture (other than such changes to the Indenture or any

4



--------------------------------------------------------------------------------



 



such identical trust indenture as are necessary to comply with the Trust
Indenture Act) and which, in either case, has been qualified under the Trust
Indenture Act), which may be the Indenture if in the terms thereof appropriate
provision is made for the New Securities.
     “New Securities Trustee” shall mean the Trustee or a bank or trust company
selected by the Issuer and reasonably satisfactory to the Initial Purchasers, as
trustee with respect to the New Securities under the New Securities Indenture.
     “Notes” shall have the meaning set forth in the preamble hereto.
     “Prospectus” shall mean the prospectus included in any Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A under the Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Securities or the New Securities covered by such
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.
     “Purchase Agreement” shall have the meaning set forth in the preamble
hereto.
     “Registered Exchange Offer” shall mean the proposed offer of the Issuer and
the Guarantors to issue and deliver to the Holders of Registrable Securities
that are not prohibited by any law or policy of the Commission from
participating in such offer, in exchange for the Securities, a like aggregate
principal amount of the New Securities in accordance with Section 2 hereof.
     “Registrable Securities” shall mean the Securities; provided, however, that
the Securities shall cease to be Registrable Securities (i) when, in the case of
a Holder of such Securities who was entitled to participate in the Registered
Exchange Offer, an Exchange Offer Registration Statement with respect to such
Securities shall have been declared effective under the Act and either (a) such
Securities shall have been exchanged pursuant to the Registered Exchange Offer
for New Securities or (b) such Securities were not tendered by the Holder
thereof in the Registered Exchange Offer, (ii) when a Shelf Registration
Statement with respect to such Securities shall have been declared effective
under the Act or shall have become automatically effective in accordance with
the rules and regulations of the Commission and such Securities shall have been
disposed of pursuant to such Shelf Registration Statement, (iii) when such
Securities have been sold to the public pursuant to Rule 144 (or any similar
provision then in force, but not Rule 144(A) under the Act, (iv) when such
Securities shall have ceased to be outstanding or (v) on the date that is two
years after the date of this Agreement.

5



--------------------------------------------------------------------------------



 



     “Registration Default Damages” shall have the meaning set forth in
Section 8 hereof.
     “Registration Statement” shall mean any Exchange Offer Registration
Statement or Shelf Registration Statement that covers any of the Securities or
the New Securities pursuant to the provisions of this Agreement, any amendments
and supplements to such registration statement, including post-effective
amendments (in each case including the Prospectus contained therein), all
exhibits thereto and all material incorporated by reference therein.
     “Securities” shall have the meaning set forth in the preamble hereto.
     “Shelf Registration” shall mean a registration effected pursuant to
Section 3 hereof.
     “Shelf Registration Period” shall have the meaning set forth in Section
3(b)(ii) hereof.
     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Issuer and the Guarantors pursuant to the provisions of Section 3 hereof
that covers at effectiveness some or all of the Registrable Securities (other
than Registrable Securities the Holders of which have not complied with their
obligations under Section 4(o) hereof or have elected not, or are otherwise not
entitled, to have their Registrable Securities included in the Shelf
Registration Statement) on an appropriate form under Rule 415 under the Act, or
any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.
     “Trustee” shall mean the trustee from time to time with respect to the
Securities under the Indenture.
     “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended, and the rules and regulations of the Commission promulgated thereunder.
     “underwriter” shall mean any underwriter of Securities in connection with
an offering thereof under a Shelf Registration Statement.
          2. Registered Exchange Offer. (a) The Issuer and the Guarantors shall
prepare and use their reasonable best efforts to file with the Commission and
cause to become effective the Exchange Offer Registration Statement with respect
to the Registered Exchange Offer. The Issuer and the Guarantors shall use their
reasonable best efforts to cause the Registered Exchange Offer to be completed
under the Act within 270 days of the Closing Date.

6



--------------------------------------------------------------------------------



 



          (b) Upon the effectiveness of the Exchange Offer Registration
Statement, the Issuer and the Guarantors shall promptly commence the Registered
Exchange Offer, it being the objective of such Registered Exchange Offer to
enable each Holder electing to exchange Registrable Securities for New
Securities (assuming that such Holder (i) is not an Affiliate of the Issuer,
(ii) acquires the New Securities in the ordinary course of such Holder’s
business, (iii) has no arrangements or understandings with any person to
participate in the distribution of the New Securities, (iv) is not prohibited by
any law or policy of the Commission from participating in the Registered
Exchange Offer and (v) is not an Initial Purchaser holding Securities that have
the status of an unsold allotment remaining from the initial distribution of the
Securities) to trade such New Securities from and after their receipt without
any limitations or restrictions under the Act and without material restrictions
under the securities laws of a substantial proportion of the several states of
the United States.
          (c) In connection with the Registered Exchange Offer, the Issuer and
the Guarantors shall:
     (i) mail or cause to be mailed to each Holder a copy of the Prospectus
forming part of the Exchange Offer Registration Statement, together with an
appropriate letter of transmittal and related documents;
     (ii) keep the Registered Exchange Offer open for at least 20 Business Days
(or longer if required by applicable law) after the date notice thereof is
mailed to the Holders;
     (iii) use their reasonable best efforts to keep the Exchange Offer
Registration Statement continuously effective under the Act, supplemented and
amended as required under the Act, to ensure that it is available for sales of
New Securities by Exchanging Dealers during the Exchange Offer Registration
Period;
     (iv) utilize the services of a depositary for the Registered Exchange Offer
with an address in Wilmington which may be the entity serving as Trustee, the
New Securities Trustee or an Affiliate of either of them;
     (v) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last Business Day on which the
Registered Exchange Offer is open;
     (vi) prior to effectiveness of the Exchange Offer Registration Statement,
provide, or cause to be provided, a supplemental letter to the Commission
(A) stating that the Issuer and the Guarantors are conducting the Registered
Exchange Offer in reliance on the position of the Commission in Exxon Capital
Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley and Co., Inc.
(pub. avail. June 5, 1991) and (B) including a representation that the Issuer
and the Guarantors have not entered into any arrangement or understanding with
any person to distribute the New

7



--------------------------------------------------------------------------------



 



Securities to be received in the Registered Exchange Offer and that, to the best
of the Issuer’s information and belief, each Holder participating in the
Registered Exchange Offer is acquiring the New Securities in the ordinary course
of business and has no arrangement or understanding with any person to
participate in the distribution of the New Securities; and
     (vii) comply in all material respects with all laws applicable to the
Registered Exchange Offer.
          (d) As soon as practicable after the close of the Registered Exchange
Offer, the Issuer and the Guarantors shall:
     (i) accept for exchange all Registrable Securities tendered and not validly
withdrawn pursuant to the Registered Exchange Offer;
     (ii) deliver, or cause to be delivered, to the Trustee for cancellation in
accordance with Section 4(r) hereof all Securities so accepted for exchange; and
     (iii) cause the New Securities Trustee promptly to authenticate and deliver
to each Holder of Registrable Securities that have been accepted for exchange in
the Registered Exchange Offer a principal amount of New Securities equal to the
principal amount of the Registrable Securities of such Holder so accepted for
exchange; provided, however, that, in the case of any Registrable Securities
held in global form by a depositary, authentication and delivery by such
depositary of one or more New Securities in global form in an equivalent
principal amount thereto for the account of such Holders in accordance with the
Indenture shall satisfy such authentication and delivery requirement.
          (e) Each Holder hereby acknowledges and agrees that any Broker-Dealer
and any such Holder using the Registered Exchange Offer to participate in a
distribution of the New Securities (x) could not under Commission policy as in
effect on the date of this Agreement rely on the position of the Commission in
Exxon Capital Holdings Corporation (pub. avail. May 13, 1988) and Morgan Stanley
and Co., Inc. (pub. avail. June 5, 1991), as interpreted in the Commission’s
letter to Shearman & Sterling dated July 2, 1993 and similar no-action letters
and (y) must comply with the registration and prospectus delivery requirements
of the Act in connection with any secondary resale transaction, which must be
covered by an effective registration statement containing the selling security
holder information required by Item 507 or 508, as applicable, of Regulation S-K
under the Act if the resales are of New Securities obtained by such Holder in
exchange for Securities acquired by such Holder directly from the Issuer or any
Affiliate of the Issuer. Accordingly, each Holder participating in the
Registered Exchange Offer shall be required to represent to the Issuer that, at
the time of the consummation of the Registered Exchange Offer:

8



--------------------------------------------------------------------------------



 



     (i) any New Securities received by such Holder are being acquired in the
ordinary course of such Holder’s business;
     (ii) such Holder has no arrangement or understanding with any person to
participate in the distribution within the meaning of the Act of the Securities
or the New Securities;
     (iii) such Holder is not an Affiliate of the Issuer or any Guarantor or, if
it is an Affiliate of the Issuer, it will comply with the registration and
prospectus delivery requirements of the Act to the extent applicable and will
provide information to be included in the Shelf Registration Statement in
accordance with Section 4 hereof in order to have its Securities included in the
Shelf Registration Statement and benefit from the provisions regarding
Registration Default Damages in Section 8 hereof;
     (iv) if such Holder is an Exchanging Dealer, then such Holder will comply
with the applicable provisions of the Act (including the prospectus delivery
requirements thereunder); and
     (v) such Holder has full power and authority to transfer the Registrable
Securities in exchange for the New Securities.
          (f) If any Initial Purchaser determines that it is not eligible to
participate in the Registered Exchange Offer with respect to the exchange of
Securities constituting any portion of an unsold allotment, at the request of
such Initial Purchaser, the Issuer and the Guarantors shall issue and deliver to
such Initial Purchaser or the person purchasing New Securities registered under
a Shelf Registration Statement as contemplated by Section 3 hereof from such
Initial Purchasers, in exchange for such Securities, a like principal amount of
New Securities. The Issuer and the Guarantors shall use their commercially
reasonable efforts to cause the CUSIP Service Bureau to issue the same CUSIP
number and International Securities Identification Number (“ISIN”) for such New
Securities as for New Securities issued pursuant to the Registered Exchange
Offer.
          (g) The Registered Exchange Offer shall not be subject to any
conditions, other than (i) that the Registered Exchange Offer does not violate
applicable law or any applicable interpretation of the Commission, (ii) that no
action or proceeding shall have been instituted or threatened in any court or by
any governmental agency with respect to the Registered Exchange Offer and no
material adverse development shall have occurred with respect to the Issuer,
(iii) that all governmental approvals shall have been obtained that the Issuer
deems necessary for the consummation of the Registered Exchange Offer, (iv) that
the conditions precedent to the Issuer’s obligations under this Agreement shall
have been fulfilled and (v) such other conditions as shall be deemed necessary
or appropriate by the Issuer in its reasonable judgment.

9



--------------------------------------------------------------------------------



 



          3. Shelf Registration. (a) If (i) due to any change in law or
applicable interpretations thereof by the Commission’s staff, the Issuer and the
Guarantors determine that they are not permitted to effect the Registered
Exchange Offer as contemplated by Section 2 hereof; (ii) for any other reason
the Registered Exchange Offer is not consummated within 270 days of the Closing
Date; (iii) any Initial Purchaser so requests with respect to Securities that
are not eligible to be exchanged for New Securities in the Registered Exchange
Offer and that are held by them following consummation of the Registered
Exchange Offer; (iv) any Holder (other than an Initial Purchaser) is not
eligible to participate in the Registered Exchange Offer; or (v) in the case of
the Initial Purchasers that participate in the Registered Exchange Offer or
acquires New Securities pursuant to Section 2(f) hereof, an Initial Purchaser
does not receive freely tradeable New Securities in exchange for Securities
constituting any portion of an unsold allotment (it being understood that
(x) the requirement that an Initial Purchaser deliver a Prospectus containing
the information required by Item 507 or 508 of Regulation S-K under the Act in
connection with sales of New Securities acquired in exchange for such Securities
shall result in such New Securities being not “freely tradeable;” and (y) the
requirement that an Exchanging Dealer deliver a Prospectus in connection with
sales of New Securities acquired in the Registered Exchange Offer in exchange
for Securities acquired as a result of market-making activities or other trading
activities shall not result in such New Securities being not “freely
tradeable”), the Issuer and the Guarantors shall file and use their reasonable
best efforts to cause to become and keep effective a Shelf Registration
Statement in accordance with subsection (b) below.
          (b) (i) The Issuer and the Guarantors shall, if required by subsection
(a) above, as promptly as practicable use their reasonable best efforts to file
with the Commission and shall use their reasonable best efforts to cause to be
declared effective under the Act within 330 days of the Closing Date, a Shelf
Registration Statement relating to the offer and sale of the Securities or the
New Securities, as applicable, by the Holders thereof from time to time in
accordance with the methods of distribution elected by such Holders and set
forth in such Shelf Registration Statement; provided, however, that no Holder
(other than an Initial Purchaser) shall be entitled to have the Securities held
by it covered by such Shelf Registration Statement unless such Holder agrees in
writing to be bound by all of the provisions of this Agreement applicable to
such Holder; and provided further, that with respect to New Securities received
by an Initial Purchaser in exchange for Securities constituting any portion of
an unsold allotment, the Issuer and the Guarantors may, if permitted by current
interpretations by the Commission’s staff, file a post-effective amendment to
the Exchange Offer Registration Statement containing the information required by
Item 507 or 508 of Regulation S-K, as applicable, in satisfaction of their
obligations under this subsection with respect thereto, and any such Exchange
Offer Registration Statement, as so amended, shall be referred to herein as, and
governed by the provisions herein applicable to, a Shelf Registration Statement.
          (ii) The Issuer and the Guarantors shall use their reasonable best
efforts to keep the Shelf Registration Statement continuously effective,
supplemented and amended as required by the Act, in order to permit the
Prospectus forming part thereof to be usable by

10



--------------------------------------------------------------------------------



 



Holders for a period from the date the Shelf Registration Statement is declared
effective by the Commission until the earliest of: (A) the second anniversary of
the Closing Date or (B) the date upon which all the Securities or New
Securities, as applicable, covered by the Shelf Registration Statement have been
sold pursuant to the Shelf Registration Statement (in any such case, the “Shelf
Registration Period”). The Issuer and the Guarantors shall be deemed not to have
used their reasonable best efforts to keep the Shelf Registration Statement
effective during the Shelf Registration Period if they voluntarily take any
action that would result in Holders of Securities covered thereby not being able
to offer and sell such Securities at any time during the Shelf Registration
Period, unless such action is (x) required by applicable law or otherwise taken
by the Issuer and the Guarantors for valid business reasons (not including
avoidance of the Issuer’s and the Guarantors’ obligations hereunder), including
the acquisition or divestiture of assets and (y) permitted pursuant to
Section 4(k)(ii) hereof.
          4. Additional Registration Procedures. In connection with any Shelf
Registration Statement and, to the extent applicable, any Exchange Offer
Registration Statement, the following provisions shall apply.
          (a) The Issuer and the Guarantors shall:
     (i) furnish to counsel designated by the Majority Holders, not less than
two (2) Business Days prior to the filing thereof with the Commission, a copy of
any Exchange Offer Registration Statement and any Shelf Registration Statement,
and each amendment thereof and each amendment or supplement, if any, to the
Prospectus included therein (including all documents incorporated by reference
therein after the initial filing) and shall use their commercially reasonable
efforts to reflect in each such document, when so filed with the Commission,
such comments as counsel designated by the Majority Holders reasonably proposes;
     (ii) include the information substantially in the form set forth in Annex A
hereto on the facing page of the Exchange Offer Registration Statement, in Annex
B hereto in the forepart of the Exchange Offer Registration Statement in a
section setting forth details of the Exchange Offer, in Annex C hereto in the
underwriting or plan of distribution section of the Prospectus contained in the
Exchange Offer Registration Statement and in Annex D hereto in the letter of
transmittal delivered pursuant to the Registered Exchange Offer;
     (iii) if requested by an Initial Purchaser, include the information
required by Item 507 or 508, as applicable, of Regulation S-K in the Prospectus
contained in the Exchange Offer Registration Statement or Shelf Registration
Statement; provided, however, that such Initial Purchaser shall have complied
with subsection (o) hereof; and

11



--------------------------------------------------------------------------------



 



     (iv) in the case of a Shelf Registration Statement, include the names of
the Holders that propose to sell Securities pursuant to the Shelf Registration
Statement as selling security holders; provided, however, that such Holders
shall have complied with subsection (o) hereof.
     (b) The Issuer and the Guarantors shall ensure that:
     (i) any Registration Statement and any amendment thereto and any Prospectus
forming part thereof and any amendment or supplement thereto as of the effective
date of such Registration Statement or such amendment or supplement complies in
all material respects with the Act; and
     (ii) any Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any amendment or supplement thereto as of
the effective date of such Registration Statement or such amendment or
supplement does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.
     (c) The Issuer and the Guarantors shall advise counsel for the Initial
Purchasers, the Holders of Securities covered by any Shelf Registration
Statement and any Exchanging Dealer under any Exchange Offer Registration
Statement that has provided in writing to the Issuer or the Guarantors a
telephone or facsimile number and address for notices, and, if requested by any
Initial Purchaser or any such Holder or Exchanging Dealer, shall confirm such
advice in writing (which notice pursuant to clauses (ii)-(v) hereof shall be
accompanied by an instruction to suspend the use of the Prospectus until the
Issuer and the Guarantors shall have remedied the basis for such suspension):
     (i) when a Registration Statement and any amendment thereto has been filed
with the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;
     (ii) of any request by the Commission after the effective date for any
amendment or supplement to the Registration Statement or the Prospectus;
     (iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the institution of any proceeding
for that purpose;
     (iv) of the receipt by the Issuer or any Guarantor of any notification with
respect to the suspension of the qualification of the securities included
therein for sale in any jurisdiction or the institution of any proceeding for
such purpose; and

12



--------------------------------------------------------------------------------



 



     (v) during the period in which an applicable Registration Statement is
effective, of the happening of any event that requires any change in the
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.
     (d) The Issuer and the Guarantors shall use their commercially reasonable
efforts to obtain the withdrawal of any order suspending the effectiveness of
any Registration Statement or the qualification of the securities therein for
sale in any jurisdiction.
     (e) The Issuer and the Guarantors shall furnish to each Holder of
Securities covered by any Shelf Registration Statement, without charge, at least
one (1) copy of such Shelf Registration Statement and any post-effective
amendment thereto, including, if requested, all material incorporated therein by
reference, and, if the Holder so requests in writing, all exhibits thereto
(including exhibits incorporated by reference therein).
     (f) The Issuer and the Guarantors shall, during the Shelf Registration
Period, deliver to each Holder of Securities covered by any Shelf Registration
Statement, without charge, as many copies of the Prospectus (including the
Preliminary Prospectus) included in such Shelf Registration Statement and any
amendment or supplement thereto as such Holder may reasonably request. The
Issuer and the Guarantors consent to the use of the Prospectus or any amendment
or supplement thereto by each of the selling Holders of Securities in connection
with the offering and sale of the Securities covered by the Prospectus, or any
amendment or supplement thereto, included in the Shelf Registration Statement.
     (g) The Issuer and the Guarantors shall furnish to each Exchanging Dealer
which so requests, without charge, at least one (1) conformed copy of the
Exchange Offer Registration Statement and any post-effective amendments thereto,
including, if requested, all material incorporated by reference therein, and, if
the Exchanging Dealer so requests in writing, all exhibits thereto (including
exhibits incorporated by reference therein).
     (h) The Issuer and the Guarantors shall promptly deliver to each Initial
Purchaser, each Exchanging Dealer and each other person required under
applicable law to deliver a Prospectus during the Exchange Offer Registration
Period, without charge, as many copies of the Prospectus included in such
Exchange Offer Registration Statement and any amendments or supplements thereto
as any such person may reasonably request. The Issuer and the Guarantors consent
to the use of the Prospectus or any amendments or supplements thereto by any
Initial Purchaser, any Exchanging

13



--------------------------------------------------------------------------------



 



Dealer and any such other person that may be required to deliver a Prospectus
following the Registered Exchange Offer in connection with the offering and sale
of the New Securities covered by the Prospectus, or any amendment or supplement
thereto, included in the Exchange Offer Registration Statement.
     (i) Prior to the Registered Exchange Offer or any other offering of
Securities pursuant to any Registration Statement, the Issuer and the Guarantors
shall arrange, if necessary, for the registration or qualification of the
Securities or the New Securities for sale under the laws of such jurisdictions
as any Holder shall reasonably request and shall maintain such qualification in
effect so long as required; provided that in no event shall the Issuer or any
Guarantor be obligated to qualify to do business in any jurisdiction where it is
not then so qualified or to take any action that would subject it to service of
process in suits, in any such jurisdiction where it is not then so subject or to
subject itself to taxation in any such jurisdiction.
     (j) The Issuer and the Guarantors shall cooperate with the Holders of
Securities to facilitate the timely preparation and delivery of certificates
representing New Securities or Securities to be issued or sold pursuant to any
Registration Statement free of any restrictive legends and in such denominations
(consistent with the provisions of the Indenture) and registered in such names
as Holders may reasonably request in writing at least three (3) Business Days
prior to the closing date of any sales of Securities.
     (k) (i) Upon the occurrence of any event contemplated by subsections (c)
(ii) through (v) above, the Issuer and the Guarantors shall promptly (or within
the time period provided for by clause (ii) hereof, if applicable) prepare a
post-effective amendment to the applicable Registration Statement or an
amendment or supplement to the related Prospectus or file any other required
document so that, as thereafter delivered to the Holders of the Securities
included therein, the Prospectus shall not include an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. In such circumstances, the period of
effectiveness of the Exchange Offer Registration Statement provided for in
Section 2 hereof shall be extended by the number of days from and including the
date of the giving of a notice of suspension pursuant to Section 4(c) hereof to
and including the date when the Initial Purchasers, the Holders of the
Securities and any known Exchanging Dealer shall have received such amended or
supplemented Prospectus pursuant to this Section 4(k).
     (ii) Upon the occurrence or existence of any pending corporate development
or any other material event that, in the reasonable judgment of the Issuer and
the Guarantors, makes it appropriate to suspend the availability of a Shelf
Registration Statement and the related Prospectus, the Issuer and the Guarantors
shall give notice

14



--------------------------------------------------------------------------------



 



(without notice of the nature or details of such events) to the Holders that the
availability of the Shelf Registration is suspended and, upon actual receipt of
any such notice, each Holder agrees to maintain the information contained in
such notice confidential (except that such information may be disclosed to its
counsel) until it has been publicly disclosed by the Issuer and not to sell any
Registrable Securities pursuant to the Shelf Registration until such Holder’s
receipt of copies of the supplemented or amended Prospectus provided for in
Section 4(a)(i) hereof, or until it is advised in writing by the Issuer and the
Guarantors that the Prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such Prospectus. Notwithstanding the foregoing, the Issuer shall
not be required to amend or supplement a Registration Statement, any related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference if (i) an event occurs and is continuing as a result of which the
Shelf Registration, any related Prospectus or any document incorporated or
deemed to be incorporated therein by reference, would, in the Issuer’s good
faith judgment, contain an untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein not misleading
(with respect to such a Prospectus only, in the light of the circumstances under
which they were made), and (ii) (a) the Issuer determines in its good faith
judgment that the disclosure of such event at such time would have a material
adverse effect on the business, operations or prospects of the Issuer, or
(b) the disclosure otherwise relates to a pending material business transaction
that has not yet been publicly disclosed. The period during which the
availability of the Shelf Registration and any Prospectus is suspended (the
“Deferral Period”) (1) shall not exceed 60 consecutive days, (2) shall not occur
more than three (3) times during any calendar year and (3) shall extend the
number of days the Shelf Registration or any Prospectus is available by an
amount equal to the Deferral Period. Any Registration Default Damages payable
pursuant to Section 8(a)(iii) shall cease to accrue during any Deferral Period.
     (l) Not later than the effective date of any Registration Statement, the
Issuer and the Guarantors shall provide a CUSIP number and ISIN for the
Securities or the New Securities, as the case may be, registered under such
Registration Statement, and provide the Trustee with printed certificates for
such Securities or New Securities, in a form eligible for deposit with The
Depository Trust Company.
     (m) The Issuer and the Guarantors shall comply in all material respects
with all applicable rules and regulations of the Commission and shall make
generally available to their security holders earning statements satisfying the
provisions of Section 11(a) of the Act as soon as practicable after the
effective date of the applicable Registration Statement.
     (n) The Issuer and the Guarantors shall cause the New Securities Indenture
to be qualified under the Trust Indenture Act as required by applicable law in a
timely manner.

15



--------------------------------------------------------------------------------



 



     (o) The Issuer and the Guarantors may require each Holder of Securities to
be sold pursuant to any Shelf Registration Statement to furnish to the Issuer
and the Guarantors such information regarding the Holder and the distribution of
such Securities as the Issuer and the Guarantors may from time to time
reasonably require for inclusion in such Registration Statement. The Issuer and
the Guarantors may exclude from such Shelf Registration Statement the Securities
of any Holder that fails to furnish such information within 15 days after
receiving such request.
     (p) In the case of any Shelf Registration Statement, upon the request of
the Majority Holders, the Issuer and the Guarantors shall enter into customary
agreements (including, if requested, one underwriting agreement in customary
form) and take all other appropriate actions, if any, as the Majority Holders
shall reasonably request in order to expedite or facilitate the registration or
the disposition of the Securities, and in connection therewith, if an
underwriting agreement is entered into, cause the same to contain
indemnification provisions and procedures no less favorable than those set forth
in Section 6 hereof (or such other provisions and procedures acceptable to the
Majority Holders participating in such underwritten offering).
     (q) In the case of an underwritten offering pursuant to a Shelf
Registration Statement as provided in subsection (p) above, the Issuer and the
Guarantors shall:
     (i) make reasonably available for inspection at a location where they are
normally kept and during normal business hours by a representative designated by
the Majority Holders of Securities to be registered thereunder, any underwriter
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant or other agent retained by such Holders or any such
underwriter all relevant financial and other records and pertinent corporate
documents of the Issuer, the Guarantors and their respective subsidiaries that
is reasonably necessary to enable them to exercise any applicable due diligence
responsibilities;
     (ii) use their commercially reasonable efforts to cause their officers,
directors, employees, accountants and auditors to supply all relevant
information reasonably requested by the Holders or any such underwriter,
attorney, accountant or agent (each, an “Inspector”) in connection with any such
Registration Statement as is customary for similar due diligence examinations;
provided, however, that such Inspector shall first agree in writing with the
Issuer and the Guarantors that any information that is reasonably and in good
faith designated by the Issuer and the Guarantors in writing as confidential at
the time of delivery of such information shall be kept confidential by such
Inspector, unless (1) disclosure of such information is required by court or
administrative order pursuant to a subpoena or other administrative order,
(2) disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of

16



--------------------------------------------------------------------------------



 



such Registration Statement or the use of any Prospectus), (3) such information
becomes generally available to the public other than as a result of a disclosure
or failure to safeguard such information by such person or (4) such information
becomes available to such Inspector from a source other than the Issuer or the
Guarantors and such source is not known, after due inquiry, by the relevant
Holder to be bound by a confidentiality agreement or is not otherwise under a
duty of trust to the Issuer or the Guarantors;
     (iii) to the extent possible, make such representations and warranties to
the underwriters, if any, in form, substance and scope as are customarily made
by issuers to underwriters in primary underwritten offerings;
     (iv) obtain opinions of counsel to the Issuer and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriter, if any) addressed to each underwriter,
if any, of such Registrable Securities covering such matters as are customarily
covered in opinions requested in primary underwritten offerings and such other
matters as may be reasonably requested by such underwriters;
     (v) obtain “comfort” letters and updates thereof from the independent
registered public accounting firm of the Issuer (and, if necessary, any other
independent registered public accounting firm of any subsidiary of the Issuer or
of any business acquired by the Issuer for which financial statements and
financial data are, or are required to be, included in the Registration
Statement), addressed to each underwriter, if any, of such Registrable
Securities in customary form and covering matters of the type customarily
covered in “comfort” letters in connection with primary underwritten offerings;
     (vi) deliver such documents and certificates as may be reasonably requested
by the Managing Underwriter, if any, including those to evidence compliance with
Section 4(k) hereof and with any customary conditions contained in the
underwriting agreement or other agreement entered into by the Issuer or the
Guarantors; and
     (vii) cooperate with each seller of Registrable Securities covered by any
Shelf Registration Statement and each underwriter, if any, participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made pursuant to the FINRA Rules;
     (r) If a Registered Exchange Offer is to be consummated, upon delivery of
the Securities by Holders to the Issuer (or to such other person as directed by
the Issuer) in exchange for the New Securities, the Issuer shall mark, or caused
to be marked, on the Securities so exchanged that such Securities are being
cancelled in exchange for

17



--------------------------------------------------------------------------------



 



the New Securities. In no event shall the Securities be marked as paid or
otherwise satisfied.
     (s) The Issuer and the Guarantors shall use their commercially reasonable
efforts to take all other steps necessary to effect the registration of the
Securities or the New Securities, as the case may be, covered by a Registration
Statement.
          If any such Registration Statement refers to any Holder by name or
otherwise as the holder of any securities of the Issuer, then such Holder shall
have the right to require (i) the insertion therein of language, in form and
substance reasonably satisfactory to such Holder, to the effect that the holding
by such Holder of such securities is not to be construed as a recommendation by
such Holder of the investment quality of the securities covered thereby and that
such holding does not imply that such Holder will assist in meeting any future
financial requirements of the Issuer, or (ii) in the event that such reference
to such Holder by name or otherwise is not required by the Act or any similar
federal statute then in force, the deletion of the reference to such Holder in
any amendment or supplement to the Registration Statement filed or prepared
subsequent to the time that such reference ceases to be required.
          5. Registration Expenses. The Issuer and the Guarantors shall bear all
expenses incurred in connection with the performance of their obligations under
Sections 2, 3 and 4 hereof and, in the event of any Shelf Registration
Statement, shall reimburse the Holders for the reasonable fees and disbursements
of one firm or counsel (which shall initially be Cahill Gordon & Reindel llp,
but which may be another nationally recognized law firm experienced in
securities matters designated by the Majority Holders) to act as counsel for the
Holders in connection therewith, which counsel shall be approved by the Issuer
(such approval not to be unreasonably withheld). Each Holder shall pay all
expenses of its counsel other than as set forth in the preceding sentence,
underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of such Holder’s Securities or New Securities.
          6. Indemnification and Contribution. (a) The Issuer and the
Guarantors, jointly and severally, agree to indemnify and hold harmless each
Holder of Securities or New Securities, as the case may be, covered by any
Registration Statement, each Initial Purchaser and each Affiliate thereof and,
with respect to any Prospectus delivery as contemplated in Section 4(h) hereof,
each Exchanging Dealer, the directors, officers and Affiliates of each such
Holder, Initial Purchaser or Exchanging Dealer and each person who controls any
such Holder, Initial Purchaser or Exchanging Dealer within the meaning of either
the Act or the Exchange Act against any and all losses, claims, damages or
liabilities, joint or several, to which they or any of them may become subject
under the Act, the Exchange Act or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
any Registration Statement as originally filed or in any amendment thereof, or
in any preliminary Prospectus or

18



--------------------------------------------------------------------------------



 



the Prospectus, or in any amendment thereof or supplement thereto, or arise out
of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any preliminary Prospectus or the Prospectus, in the
light of the circumstances under which they were made) not misleading, and agree
(subject to the limitations set forth in subsection (c) hereof and in the
proviso to this sentence) to reimburse each such indemnified party, as incurred,
for any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Issuer shall not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Issuer by or on behalf of the party claiming
indemnification specifically for inclusion therein. This indemnity agreement
shall be in addition to any liability that the Issuer and the Guarantors may
otherwise have. The Issuer and the Guarantors shall not be liable under this
Section 6 to any indemnified party regarding any settlement or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent is consented to by the Issuer or the Guarantors, as
applicable, which consent shall not be unreasonably withheld.
          (b) Each Holder of securities covered by a Registration Statement
(including each Initial Purchaser that is a Holder, in such capacity) severally
and not jointly agrees to indemnify and hold harmless the Issuer and the
Guarantors and each of their respective directors, each of their respective
officers who signs such Registration Statement and each person who controls the
Issuer or any Guarantor within the meaning of either the Act or the Exchange
Act, to the same extent as the foregoing indemnity from the Issuer and the
Guarantors to each such Holder, but only with reference to written information
relating to such Holder furnished to the Issuer and the Guarantors by or on
behalf of such Holder specifically for inclusion in the documents referred to in
the foregoing indemnity. This indemnity agreement shall be in addition to any
liability that any such Holder may otherwise have.
          (c) Promptly after receipt by an indemnified party under this
Section 6 of notice of the commencement of any action, such indemnified party
will, if a claim in respect thereof is to be made against the indemnifying party
under this Section 6, notify the indemnifying party in writing of the
commencement thereof; but the failure to so notify the indemnifying party
(i) shall not relieve it from liability under paragraph (a) or (b) of this
Section 6 unless and to the extent it did not otherwise learn of such action and
such failure results in the forfeiture by the indemnifying party of substantial
rights and defenses and (ii) will not, in any event, relieve the indemnifying
party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) of this Section 6,
except as provided in paragraph (d) below. The indemnifying party shall be
entitled to appoint counsel (including local counsel) of the indemnifying
party’s choice at the indemnifying party’s ex-

19



--------------------------------------------------------------------------------



 



pense to represent the indemnified party in any action for which indemnification
is sought (in which case the indemnifying party shall not thereafter be
responsible for the fees and expenses of any separate counsel, other than local
counsel if not appointed by the indemnifying party, retained by the indemnified
party or parties except as set forth below); provided, however, that such
counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a material
conflict of interest (based on the advice of counsel to the indemnified party),
(ii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of the institution of such action or (iii) the
indemnifying party shall authorize the indemnified party to employ separate
counsel at the expense of the indemnifying party. It is understood and agreed
that the indemnifying party shall not, in connection with any proceeding or
related proceeding in the same jurisdiction, be liable for the reasonable fees
and expenses of more than one separate firm (in addition to any local counsel)
for all indemnified parties. Any such separate firm for any Initial Purchaser,
its Affiliates, directors and officers and any control persons of such Initial
Purchaser shall be designated in writing by Wells Fargo Securities, LLC (“WFS”),
and any such separate firm for the Issuer or any of the Guarantors, and any
control persons of the Issuer or any of the Guarantors shall be designated in
writing by the Issuer or such Guarantor, as the case may be. In the event that
any Initial Purchaser, its Affiliates, directors and officers or any control
persons of such Initial Purchaser are indemnified parties collectively entitled,
in connection with a proceeding in a single jurisdiction, to the payment of fees
and expenses of a single separate firm under this Section 6(c), and any such
Initial Purchaser, its Affiliates, directors and officers or any control persons
of such Initial Purchaser cannot agree to a mutually acceptable separate firm to
act as counsel thereto, then such separate firm for all such indemnified parties
shall be designated in writing by WFS. An indemnifying party shall not, without
the prior written consent of the indemnified parties, settle or compromise or
consent to the entry of any judgment with respect to any pending or threatened
claim, action, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder (whether or not the indemnified parties are
actual or potential parties to such claim or action) unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising out of such claim, action, suit or proceeding
and does not include any statement as to, or any concession of, fault,
culpability or failure to act by or on behalf of any indemnified party.
          (d) In the event that the indemnity provided in paragraph (a) or
(b) of this Section 6 is unavailable to or insufficient to hold harmless an
indemnified party in the respect of any aggregate losses, claims, damages and
liabilities (including, subject to the limitations of subsection (c), legal or
other expenses reasonably incurred in connection with investigating or defending
any loss, claim, liability, damage or action) (collectively “Losses”) (other
than

20



--------------------------------------------------------------------------------



 



by virtue of the failure of an indemnified party to notify the indemnifying
party of its right to indemnification pursuant to paragraph (a) or (b) of this
Section 6, where such failure materially prejudices the indemnifying party
(through the forfeiture of substantial rights or defenses)), each indemnifying
party, in order to provide for just and equitable contribution, shall contribute
to the amount paid or payable by such indemnified party as a result of such
Losses, in such proportion as is appropriate to reflect the relative benefits
received by such indemnifying party, on the one hand, and such indemnified
party, on the other hand, from the Initial Placement and the Registration
Statement which resulted in such Losses; provided, however, that in no case
shall any Initial Purchaser be responsible, in the aggregate, for any amount in
excess of the purchase discount or commission applicable to such Security, or in
the case of a New Security, applicable to the Security that was exchangeable
into such New Security, as set forth in the Purchase Agreement, nor shall any
underwriter be responsible for any amount in excess of the underwriting discount
or commission applicable to the securities purchased by such underwriter under
the Registration Statement which resulted in such Losses. If the allocation
provided by the immediately preceding sentence is unavailable for any reason or
not permitted by applicable law, the indemnifying party and the indemnified
party shall contribute in such proportion as is appropriate to reflect not only
such relative benefits but also the relative fault of such indemnifying party,
on the one hand, and such indemnified party, on the other hand, in connection
with the statements or omissions which resulted in such Losses as well as any
other relevant equitable considerations. Benefits received by the Issuer and the
Guarantors shall be deemed to be equal to the total net proceeds from the
Initial Placement (before deducting expenses) as set forth in the Final
Memorandums. Benefits received by the Initial Purchasers shall be deemed to be
equal to the total purchase discounts and commissions as set forth in the
Purchase Agreement, and benefits received by any other Holders shall be deemed
to be equal to the value of receiving Securities or New Securities, as
applicable, registered under the Act. Benefits received by any underwriter shall
be deemed to be equal to the total underwriting discounts and commissions, as
set forth on the cover page of the Prospectus forming a part of the Registration
Statement which resulted in such Losses. Relative fault shall be determined by
reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information provided by the indemnifying party, on the one hand,
or by the indemnified party, on the other hand, the intent of the parties and
their relative knowledge, access to information and opportunity to correct or
prevent such untrue statement or omission and any other equitable considerations
appropriate in the circumstances. The parties agree that it would not be just
and equitable if the amount of such contribution were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
any other method of allocation which does not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
paragraph 6(d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 6(d), each person, if any, who controls a Holder within the meaning
of either the Act or the Exchange Act and each director and officer of such
Holder shall have the same rights to contribution as such Holder, and each
person who controls the Issuer or any

21



--------------------------------------------------------------------------------



 



Guarantor within the meaning of either the Act or the Exchange Act, each officer
of any Issuer who shall have signed the Registration Statement and each director
of the Issuer shall have the same rights to contribution as the Issuer, subject
in each case to the applicable terms and conditions of this paragraph 6(d).
          (e) The provisions of this Section 6 shall remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
the Issuer or any of the indemnified parties referred to in this Section 6, and
shall survive the sale by a Holder of securities covered by a Registration
Statement.
          7. Underwritten Registrations. (a) If any of the Securities or New
Securities, as the case may be, covered by any Shelf Registration Statement are
to be sold in an underwritten offering, the Managing Underwriters, if any, shall
be selected by the Majority Holders, subject to the consent of the Issuer (which
shall not be unreasonably withheld), and the Holders of Securities or New
Securities covered by such Shelf Registration Statement shall be responsible for
all underwriting commissions and discounts.
          (b) No person may participate in any underwritten offering pursuant to
any Shelf Registration Statement, unless such person (i) agrees to sell such
person’s Securities or New Securities, as the case may be, on the basis
reasonably provided in any underwriting arrangements approved by the persons
entitled hereunder to approve such arrangements and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.
          8. Registration Defaults. (a) If any of the following events shall
occur, then the Issuer and the Guarantors shall pay liquidated damages (the
“Registration Default Damages”) to the Holders of Securities in respect of the
Securities as follows:
     (i) if neither (x) the Registered Exchange Offer is completed within
270 days of the Closing Date, nor (y) if required, the Shelf Registration
Statement is declared effective within 330 days of the Closing Date, then
Registration Default Damages shall accrue on the Registrable Securities at a
rate of 0.25% per annum on the principal amount of such Registrable Securities
for the first 90 days from and including such specified date and increasing by
an additional 0.25% per annum at the beginning of each subsequent 90-day period
thereafter; provided that Registration Default Damages in the aggregate under
this Section 8 may not exceed 1.0% per annum of the principal amount of such
Registrable Securities; or
     (ii) notwithstanding that the Issuer and the Guarantors have consummated or
will consummate a Registered Exchange Offer, if the Issuer and the Guarantors
are required to file a Shelf Registration Statement and such Shelf Registration
Statement is not declared effective on or prior to the 330th day following the
Closing Date, then Registration Default Damages shall accrue on the Registrable
Securities at a rate of

22



--------------------------------------------------------------------------------



 



    0.25% per annum of the principal amount of such Registrable Securities for
the first 90 days from and including such specified date and increasing by an
additional 0.25% per annum at the beginning of each subsequent 90-day period
thereafter; provided that Registration Default Damages in the aggregate under
this Section 8 may not exceed 1.0% per annum of the principal amount of such
Registrable Securities; or

     (iii) subject to the last sentence of Section 4(k)(ii) above, if the Shelf
Registration Statement required by Section 3(a) of this Agreement has been
declared effective but thereafter ceases to be effective at any time at which it
is required to be effective under this Agreement and such failure to remain
effective exists for more than 30 consecutive days or more than 60 days (whether
or not consecutive) during the period for which the Shelf Registration Statement
is required, then commencing on the 31st day or 61st day, as applicable,
following the date on which such Shelf Registration Statement ceases to be
effective, Registration Default Damages shall accrue on the Registrable
Securities at a rate of 0.25% per annum of the principal amount of such
Registrable Securities for the first 90 days from and including such 31st day or
61st day, as applicable, following the date on which such Shelf Registration
Statement ceases to be effective and increasing by an additional 0.25% per annum
at the beginning of each subsequent 90-day period thereafter; provided that
Registration Default Damages in the aggregate under this Section 8 may not
exceed 1.0% per annum of the principal amount of such Registrable Securities;
provided, however, that upon (1) the completion of the Exchange Offer (in the
case of paragraph (i) above), (2) the effectiveness of the Shelf Registration
Statement (in the case of paragraph (ii) above) and (3) the effectiveness of the
Shelf Registration Statement which had ceased to remain effective (in the case
of paragraph (iii) above), Registration Default Damages shall cease to accrue.
          (b) The Issuer and the Guarantors shall notify the Trustee within one
Business Day after each and every date on which an event occurs in respect of
which Registration Default Damages are required to be paid and within one
Business Day after such Registration Default Damages cease to accrue. Any
amounts of Registration Default Damages due pursuant to Section 8(a) will be
payable in cash on each interest payment date specified by the Indenture to the
record holder entitled to receive the interest payment to be made on such date,
commencing with the first such date occurring after any such Registration
Default Damages commences to accrue.
          (c) The parties hereto agree that the liquidated damages in the form
of Registration Default Damages provided for in this Section 8 constitute a
reasonable estimate of and are intended to constitute the sole damages payable
under this Agreement that will be suffered by Holders of Securities by reason of
the failure of (i) the Registered Exchange Offer to be completed; or (ii) the
Shelf Registration Statement, if required hereby, to be declared or to be kept
effective, in each case to the extent required by this Agreement.

23



--------------------------------------------------------------------------------



 



          9. No Inconsistent Agreements. The Issuer has not, nor has any
Guarantor, entered into, and each of the Issuer and the Guarantors agrees not to
enter into, any agreement with respect to its securities that is inconsistent
with the rights granted to the Holders herein or that otherwise conflicts with
the provisions hereof.
          10. Amendments and Waivers. The provisions of this Agreement may not
be amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Issuer has
obtained the written consent of the Holders of a majority of the aggregate
principal amount of the Registrable Securities outstanding; provided, that no
amendment, qualification, supplement, waiver or consent with respect to
Section 8 hereof shall be effective as against any Holder of Registered
Securities unless consented to in writing by such Holder; and provided, further,
that the provisions of this Article 10 may not be amended, qualified, modified
or supplemented, and waivers or consents to departures from the provisions
hereof may not be given, unless the Issuer and the Guarantors have obtained the
written consent of the Initial Purchasers and each Holder. Notwithstanding the
foregoing (except the foregoing provisos), a waiver or consent to depart from
the provisions hereof with respect to a matter that relates exclusively to the
rights of Holders whose Securities or New Securities, as the case may be, are
being sold pursuant to a Registration Statement and that does not directly or
indirectly affect the rights of other Holders may be given by the Majority
Holders, determined on the basis of Securities or New Securities, as the case
may be, being sold rather than registered under such Registration Statement.
          11. Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or air courier guaranteeing overnight delivery:
     (a) if to a Holder, at the most current address given by such Holder to the
Issuer in accordance with the provisions of this Section 11, which address
initially is, with respect to each Holder, the address of such Holder maintained
by the Registrar (as such term is defined in the Indenture) under the Indenture;
     (b) if to the Initial Purchasers, initially at the address or addresses set
forth in the Purchase Agreement; and
     (c) if to the Issuer or any Guarantor, initially at its address set forth
in the Purchase Agreement.
          All such notices and communications shall be deemed to have been duly
given when received.
          The Initial Purchasers or the Issuer by notice to the other parties
may designate additional or different addresses for subsequent notices or
communications.

24



--------------------------------------------------------------------------------



 



          12. Remedies. Each of the Issuer and the Guarantors hereby agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Agreement and hereby agree to
waive the defense in any action for specific performance that a remedy at law
would be adequate.
          13. Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the parties hereto, their respective successors and
assigns, including, without the need for an express assignment or any consent by
the Issuer thereto, subsequent Holders of Securities and the New Securities, and
the indemnified parties referred to in Section 6 hereof. The Issuer and the
Guarantors hereby agree to extend the benefits of this Agreement to any Holder
of Securities and the New Securities, and any such Holder may specifically
enforce the provisions of this Agreement as if an original party hereto.
          14. Counterparts. This Agreement may be signed in any number of
counterparts which may be delivered in original form or by telecopier, each of
which when so executed shall constitute an original and all of which together
shall constitute one and the same agreement.
          15. Headings. The section headings used herein are for convenience
only and shall not affect the construction hereof.
          16. Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed in the State of New York. The parties hereto each
hereby waive any right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement.
          17. Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.
          18. Securities Held by Issuer, etc. Whenever the consent or approval
of Holders of a specified percentage of principal amount of Securities or New
Securities is required hereunder, Securities or New Securities, as applicable,
held by the Issuer or any Guarantor or their Affiliates (other than Holders of
Securities or New Securities if such Holders are deemed to be Affiliates solely
by reason of their holdings of such Securities or New Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.
[Signature pages follow.]

25



--------------------------------------------------------------------------------



 



          If the foregoing is in accordance with your understanding of our
agreement, please sign and return to us the enclosed duplicate hereof, whereupon
this letter and your acceptance shall represent a binding agreement by and among
the Issuer and the Guarantors and the several Initial Purchasers.

            Very truly yours,

AMERISTAR CASINOS, INC.
      By:   /s/ Peter C. Walsh         Name:   Peter C. Walsh        Title:  
Senior Vice President and
General Counsel     

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



CACTUS PETE’S, INC.
AMERISTAR CASINO VICKSBURG, INC.
AMERISTAR CASINO COUNCIL BLUFFS, INC.
AMERISTAR CASINO LAS VEGAS, INC.
A.C. FOOD SERVICES, INC.
AMERISTAR CASINO ST. LOUIS, INC.
AMERISTAR CASINO KANSAS CITY, INC.
AMERISTAR CASINO ST. CHARLES, INC.
AMERISTAR CASINO BLACK HAWK, INC.
AMERISTAR EAST CHICAGO HOLDINGS, LLC
AMERISTAR CASINO EAST CHICAGO, LLC

                  By:   /s/ Peter C. Walsh         Name:   Peter C. Walsh       
Title:   Vice President     

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written:
WELLS FARGO SECURITIES, LLC
for itself and as representative of the
several Initial Purchasers

          By:   /s/ Whitney Wall         Name:   Whitney Wall        Title:  
Director       

DEUTSCHE BANK SECURITIES INC.
for itself and as representative of the
several Initial Purchasers

          By:   /s/ Reza Akhavi         Name:   Reza Akhavi        Title:  
Managing Director        By:   /s/ A. Drew Goldman         Name:   A. Drew
Goldman        Title:   Managing Director       

MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED
for itself and as representative of the several
Initial Purchasers

          By:   /s/ Michael Grimes         Name:   Michael Grimes       
Title:   Director        J.P. MORGAN SECURITIES LLC
for itself and as representative of the
several Initial Purchasers
      By:   /s/ Jack D. Smith         Name:   Jack D. Smith        Title:  
Executive Director       

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



CREDIT AGRICOLE SECURITIES (USA) INC.
for itself and as representative of the several
Initial Purchasers

          By:   /s/ Paul A. Brown         Name:   Paul A. Brown        Title:  
Managing Director       

Signature Page to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



ANNEX A
          Each broker-dealer that receives New Securities for its own account
pursuant to the Exchange Offer must acknowledge that it shall deliver a
prospectus in connection with any resale of such New Securities. The Letter of
Transmittal states that by so acknowledging and by delivering a Prospectus, a
broker-dealer shall not be deemed to admit that it is an “underwriter” within
the meaning of the Act. This Prospectus, as it may be amended or supplemented
from time to time, may be used by a broker-dealer in connection with resales of
New Securities received in exchange for Securities where such Securities were
acquired by such broker-dealer as a result of market-making activities or other
trading activities. The Issuer and the Guarantors have agreed that, for a period
of 180 days after consummation of the Registered Exchange Offer, they shall make
this Prospectus available to any broker-dealer for use in connection with any
such resale. See “Plan of Distribution.”

A-1



--------------------------------------------------------------------------------



 



ANNEX B
          Each broker-dealer that receives New Securities for its own account in
exchange for Securities, where such Securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it shall deliver a Prospectus in connection
with any resale of such New Securities. See “Plan of Distribution.”

B-1



--------------------------------------------------------------------------------



 



ANNEX C
PLAN OF DISTRIBUTION
          Each broker-dealer that receives New Securities for its own account
pursuant to the Registered Exchange Offer must acknowledge that it will deliver
a Prospectus in connection with any resale of such New Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of New Securities received in
exchange for Securities where such Securities were acquired as a result of
market-making activities or other trading activities. The Issuer and the
Guarantors have agreed that, for a period of 180 days after the consummation of
the Registered Exchange Offer, they will make this Prospectus, as amended or
supplemented, available to any broker-dealer for use in connection with any such
resale. In addition, until __________, 20___, all dealers effecting transactions
in the New Securities may be required to deliver a Prospectus.
          The Issuer and the Guarantors will not receive any proceeds from any
sale of New Securities by brokers-dealers. New Securities received by
broker-dealers for their own account pursuant to the Registered Exchange Offer
may be sold from time to time in one or more transactions in the
over-the-counter market, in negotiated transactions, through the writing of
options on the New Securities or a combination of such methods of resale, at
market prices prevailing at the time of resale, at prices related to such
prevailing market prices or negotiated prices. Any such resale may be made
directly to purchasers or to or through brokers or dealers who may receive
compensation in the form of commissions or concessions from any such
broker-dealer and/or the purchasers of any such New Securities. Any
broker-dealer that resells New Securities that were received by it for its own
account pursuant to the Registered Exchange Offer and any broker or dealer that
participates in a distribution of such New Securities may be deemed to be an
“underwriter” within the meaning of the Act and any profit on any such resale of
New Securities and any commissions or concessions received by any such persons
may be deemed to be underwriting compensation under the Act. The Letter of
Transmittal states that by acknowledging that it will deliver and by delivering
a Prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Act.
          For a period of 180 days after the consummation of the Registered
Exchange Offer, the Issuer will promptly send additional copies of this
Prospectus and any amendments or supplements to this Prospectus to any
broker-dealer that requests such documents in the Letter of Transmittal. The
Issuer and the Guarantors have agreed to pay all reasonable expenses incident to
the Registered Exchange Offer (including the expenses of one counsel for the
holder of the Securities) other than commissions or concessions of any brokers
or dealers and will indemnify the holders of the Securities (including any
broker-dealers) against certain liabilities, including liabilities under the
Act.

C-1



--------------------------------------------------------------------------------



 



          [If applicable, add information required by Regulation S-K Items 507
and/or 508.]

C-2



--------------------------------------------------------------------------------



 



ANNEX D
LANGUAGE TO BE INCLUDED IN LETTER OF TRANSMITTAL

1.   PLEASE FILL IN YOUR NAME AND ADDRESS BELOW IF YOU ARE A BROKER-DEALER AND
WISH TO RECEIVE 10 ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY
AMENDMENTS OR SUPPLEMENTS THERETO.

         
Name:
   
 
 
Address:
   
 
 
 
   
 
 

2.   If the undersigned is not a Broker-Dealer, the undersigned represents that
it acquired the New Securities in the ordinary course of its business, it is not
engaged in, and does not intend to engage in, a distribution of New Securities
and it has no arrangements or understandings with any person to participate in a
distribution of the New Securities. If the undersigned is a Broker-Dealer that
will receive New Securities for its own account in exchange for Securities, it
represents that the Securities to be exchanged for New Securities were acquired
by it as a result of market-making activities or other trading activities and
acknowledges that it shall deliver a Prospectus in connection with any resale of
such New Securities; however, by so acknowledging and by delivering a
Prospectus, the undersigned shall not be deemed to admit that it is an
“underwriter” within the meaning of the Act.

D-1